Exhibit 10.2




FFD FINANCIAL CORPORATION
321 NORTH WOOSTER AVENUE
DOVER, OH 44622










BORROWER'S NAME AND ADDRESS

"I" includes each borrower above, jointly and severally.

THE HOME LOAN SAVINGS BANK
413 MAIN ST
COSHOCTON, OH 43812-1547










LENDER’S NAME AND ADDRESS

"You" means the lender, its successors and assigns.

Loan Number  01-85-623334_______________
Date                 02-25-2010_________________
Maturity Date  02-25-2013_________________
Loan Amount  $2,000,000.00______________
Renewal Of     __________________________




For value received, I promise to pay to you, or your order, at your address
listed above the PRINCIPAL sum of two million and no/100____

________________________________________________________________________________Dollars
$2,000,000.00_______________

[   ]

Single Advance: I will receive all of this principal sum on
_________________________________. No additional advances are contemplated under
this note.

[X]

Multiple Advance: The principal sum shown above is the maximum amount of
principal I can borrow under this note. On 02-25-2010__

 

I will receive the amount of  $630,000.00                          and future
principal advances are contemplated.

 

Conditions: The conditions for future advances are   CUSTOMER TO SIGN REQUEST
FOR ADVANCE FORM                

 

 

 

 

 

[X]

Open End Credit: You and I agree that I may borrow up to the maximum amount of
principal more than one time. This feature is subject to all other conditions
and expires on 02/25/2013 ANNUAL REVIEWS
                                                             

 

[   ]

Closed End Credit: You and I agree that I may borrow up to the maximum only one
time (and subject to all other conditions).

INTEREST: I agree to pay interest on the outstanding principal balance from
02-25-2010                                    at the rate of
                    5.000% per year until 02-26-2010
                                                   .

[X]

Variable Rate: This rate may then change as stated below.

 

[X]

Index Rate: The future rate will be equal to                                 the
following index rate: the base rate on corporate loans posted by at least 70% of
the 10 largest U.S. banks known as the Wall Street Journal U.S. Prime Rate.
                                                     

 

 

 

 

[   ]

No Index: The future rate will not be subject to any internal or external index.
It will be entirely in your control.

 

[X]

Frequency and Timing: The rate on this note may change as often as every day
beginning 02-26-2011               .

A change in the interest rate will take effect On the following day
                                        .

 

[X]

Limitations: During the term of this loan, the applicable annual interest rate
will not be more than                                             24.000% or
less than
                                      5.000%. The rate may not change more than
                                                                      % each
                                          .

 

Effect of Variable Rate: A change in the interest rate will have the following
effect on the payments:

 

[X]

The amount of each scheduled payment will change.

[X]

The amount of the final payment will change.

 

[   ]

 

ACCRUAL METHOD: Interest will be calculated on a Actual/360
                                                              basis.

POST MATURITY RATE: I agree to pay interest on the unpaid balance of this note
owing after maturity, and until paid in full, as stated below:

 

[X]

on the same fixed or variable rate basis in effect before maturity (as indicated
above).

 

[   ]

at a rate equal to
                                                                                                                                                                                                                    .

[X]

LATE CHARGE: If a payment is made more than 10                 days after it is
due, I agree to pay a late charge of 5.000% of the payment amount with
a min of $25.00
                                                                                                                                                                                                                      .

[   ]

ADDITIONAL CHARGES: In addition to interest, I agree to pay the following
charges which ❑ are ❑ are not included in the principal amount
above:
                                                                                                                                                                                                                                      .

PAYMENTS: I agree to pay this note as follows:

Monthly payments of accrued interest calculated on the amount of credit
outstanding beginning on 03-27-2010 and principal due on 02-25-2013. This is a
variable rate loan and the payment amounts may change. The final payment may
also change.


































ADDITIONAL TERMS:

$8.00 RETURNED PAYMENT

ADDITIONAL COVENANTS- SEE ATTACHED EXHIBIT A

 

 

 

 

 

 

 

SIGNATURES: I AGREE TO THE TERMS OF THIS NOTE (INCLUDING THOSE ON PAGE 2). I
have received a copy on today's date.

 

 

 

[X]  SECURITY: This note is separately secured by (describe separate document by
type and date): A BUSINESS SECURITY AGREEMENT DATED

2/25/2010 IN THE AMOUNT OF $2,000,000.00 WHICH MATURES ON 2/25/2013.







{This section is for your internal use. Failure to list a separate security
document does not mean the agreement will not secure this note,}

 

IN THIS NOTICE "YOU" MEANS THE BORROWER.




WARNING: BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

PURPOSE: The purpose of this loan is REPURCHASE SHARES OF

COMMON STOCK                               .

 

 

 

Signature for Lender

 

FFD FINANCIAL CORPORATION

 

 

 

/s/ Thomas R. Conidi

 

/s/ Trent B. Troyer

Thomas R. Conidi, EXECUTIVE VICE-PRESIDENT

 

TRENT B. TROYER, PRESIDENT & CEO

 

 

 

 

 

/s/ Robert R. Gerber

 

 

ROBERT R. GERBER, SR. VICE PRESIDENT & CFO




(page 1 of 2)










DEFINITIONS: As used on page 1, "[X]'' means the terms that apply to this loan.
"I," "me" or "my" means each Borrower who signs this note and each other person
or legal entity (including guarantors, endorsers, and sureties) who agrees to
pay this note (together referred to as "us"). "You" or "your" means the Lender
and its successors and assigns.

APPLICABLE LAW: The law of the state of Ohio will govern this note. Any term of
this note which is contrary to applicable law will not be effective, unless the
law permits you and me to agree to such a variation. If any provision of this
agreement cannot be enforced according to its terms, this fact will not affect
the enforceability of the remainder of this agreement. No modification of this
agreement may be made without your express written consent. Time is of the
essence in this agreement.

COMMISSIONS OR OTHER REMUNERATION: I understand and agree that any insurance
premiums paid to insurance companies as part of this note will involve money
retained by you or paid back to you as commissions or other remuneration.

In addition, I understand and agree that some other payments to third parties as
part of this note may also involve money retained by you or paid back to you as
commissions or other remuneration.

PAYMENTS: Each payment I make on this note will first reduce the amount I owe
you for charges which are neither interest nor principal. The remainder of each
payment will then reduce accrued unpaid interest, and then unpaid principal. If
you and I agree to a different application of payments, we will describe our
agreement on this note. I may prepay a part of, or the entire balance of this
loan without penalty, unless we specify to the contrary on this note. Any
partial prepayment will not excuse or reduce any later scheduled payment until
this note is paid in full (unless, when I make the prepayment, you and I agree
in writing to the contrary).

INTEREST: Interest accrues on the principal remaining unpaid from time to time,
until paid in full. If I receive the principal in more than one advance, each
advance will start to earn interest only when I receive the advance. The
interest rate in effect on this note at any given time will apply to the entire
principal advance at that time. Notwithstanding anything to the contrary, I do
not agree to pay and you do not intend to charge any rate of interest that is
higher than the maximum rate of interest you could charge under applicable law
for the extension of credit that is agreed to here (either before or after
maturity). If any notice of interest accrual is sent and is in error, we
mutually agree to correct it, and if you actually collect more interest than
allowed by law and this agreement, you agree to refund it to me.

INDEX RATE: The index will serve only as a device for setting the rate on this
note. You do not guarantee by selecting this index, or the margin, that the rate
on this note will be the same rate you charge on any other loans or class of
loans to me or other borrowers.

ACCRUAL METHOD: The amount of interest that I will pay on this loan will be
calculated using the interest rate and accrual method stated on page 1 of this
note. For the purpose of interest calculation, the accrual method will determine
the number of days in a "year." If no accrual method is stated, then you may use
any reasonable accrual method for calculating interest.

POST MATURITY RATE: For purposes of deciding when the "Post Maturity Rate"
(shown on page 1) applies, the term "maturity" means the date of the last
scheduled payment indicated on page 1 of this note or the date you accelerate
payment on the note, whichever is earlier,

SINGLE ADVANCE LOANS: If this is a single advance loan, you and I expect that
you will make only one advance of principal. However, you may add other amounts
to the principal if you make any payments described in the "PAYMENTS BY LENDER"
paragraph below.

MULTIPLE ADVANCE LOANS: If this is a multiple advance loan, you and I expect
that you will make more than one advance of principal. if this is closed end
credit, then repaying a part of the principal will not entitle me to additional
credit.

PAYMENTS BY LENDER: If you are authorized to pay, on my behalf, charges I am
obligated to pay (such as property insurance premiums), then you may treat those
payments made by you as advances and add them to the unpaid principal under this
note, or you may demand immediate payment of the charges.

SET-OFF: I agree that you may set off any amount due and payable under this note
against any right I have to receive money from you.

"Right to receive money from you" means:

(1)

any deposit account balance I have with you;

(2)

any money owed to me on an item presented to you or in your possession for
collection or exchange; and

(3)

any repurchase agreement or other nondeposit obligation.

"Any amount due and payable under this note" means the total amount of which you
are entitled to demand payment under the terms of this note at the time you set
off. This total includes any balance the due date for which you properly
accelerate under this note.

If my right to receive money from you is also owned by someone who has not
agreed to pay this note, your right of set-off will apply to my interest in the
obligation and to any other amounts I could withdraw on my sole request or
endorsement. Your right of set-off does not apply to an account or other
obligation where my rights are only as a representative. It also does not apply
to any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs
because you set off this debt against any of my accounts. I agree to hold you
harmless from any such claims arising as a result of your exercise of your right
of set-off.

 

REAL ESTATE OR RESIDENCE SECURITY: If this note is secured by real estate or a
residence that is personal property, the existence of a default and your
remedies for such a default will be determined by applicable law, by the terms
of any separate instrument creating the security interest and, to the extent not
prohibited by law and not contrary to the terms of the separate security
instrument, by the "Default" and "Remedies" paragraph herein.

DEFAULT: I will be in default if any one or more of the following occur: (1) I
fail to make a payment on time or in the amount due; (2) I fail to keep the
property insured, if required; (3) I fail to pay, or keep any promise, on any
debt or agreement I have with you; (4) any other creditor of mine attempts to
collect any debt I owe him through court proceedings; (5) I die, am declared
incompetent, make an assignment for the benefit of creditors, or become
insolvent (either because my liabilities exceed my assets or I am unable to pay
my debts as they become due); (6) I make any written statement or provide any
financial information that is untrue or inaccurate at the time it was provided;
(7) I do or fail to do something which causes you to believe that you will have
difficulty collecting the amount I owe you; (8) any collateral securing this
note is used in a manner or for a purpose which threatens confiscation by a
legal authority; (9) I change my name or assume an additional name without first
notifying you before making such a change; (10) I fail to plant, cultivate and
harvest crops in due season; (11) any loan proceeds are used for a purpose that
will contribute to excessive erosion of highly erodible land or to the
conversion of wetlands to produce an agricultural commodity, as further
explained in 7 C.F.R. Part 1940, Subpart G, Exhibit M.

REMEDIES: If I am in default on this note you have, but are not limited to, the
following remedies:

(1)

You may demand immediate payment of all I owe you under this note (principal,
accrued unpaid interest and other charges).

(2)

You may set off this debt against any right I have to the payment of money from
you, subject to the terms of the "Set-Off" paragraph herein.

(3)

You may demand security, additional security, or additional parties to be
obligated to pay this note as a condition for not using any other remedy.

(4)

You may refuse to make advances to me or allow purchases on credit by me.

(5)

You may use any remedy you have under state or federal law.

By selecting any one or more of these remedies you do not give up your right to
later use any other remedy. By waiving your right to declare an event to be a
default, you do not waive your right to later consider the event as a default if
it continues or happens again.

COLLECTION COSTS AND ATTORNEY'S FEES: I agree to pay all costs of collection,
replevin or any other or similar type of cost if I am in default. In addition,
if you hire an attorney to collect this note, I also agree to pay any fee you
incur with such attorney plus court costs (except where prohibited by law). To
the extent permitted by the United States Bankruptcy Code, I also agree to pay
the reasonable attorney's fees and costs you incur to collect this debt as
awarded by any court exercising jurisdiction under the Bankruptcy Code.

WAIVER: I give up my rights to require you to do certain things. I will not
require you to:

(1)

demand payment of amounts due (presentment);

(2)

obtain official certification of nonpayment (protest); or

(3)

give notice that amounts due have not been paid (notice of dishonor).

I waive any defenses I have based on suretyship or impairment of collateral.

OBLIGATIONS INDEPENDENT: I understand that I must pay this note even if someone
else has also agreed to pay it (by, for example, signing this form or a separate
guarantee or endorsement). You may sue me alone, or anyone else who is obligated
on this note, or any number of us together, to collect this note. You may do so
without any notice that it has not been paid (notice of dishonor). You may
without notice release any party to this agreement without releasing any other
party. If you give up any of your rights, with or without notice, it will not
affect my duty to pay this note. Any extension of new credit to any of us, or
renewal of this note by all or less than all of us will not release me from my
duty to pay it. (Of course, you are entitled to only one payment in full.) I
agree that you may at your option extend this note or the debt represented by
this note, or any portion of the note or debt, from time to time without limit
or notice and for any term without affecting my liability for payment of the
note. I will not assign my obligation under this agreement without your prior
written approval,

FINANCIAL INFORMATION: I agree to provide you, upon request, any financial
statement or information you may deem necessary. I warrant that the financial
statements and information I provide to you are or will be accurate, correct and
complete.

NOTICE: Unless otherwise required by law, any notice to me shall be given by
delivering it or by mailing it by first class mail addressed to me at my last
known address. My current address is on page 1. I agree to inform you in writing
of any change in my address. I will give any notice to you by mailing it first
class to your address stated on page 1 of this agreement, or to any other
address that you have designated.

CONFESSION OF JUDGMENT: In addition to your remedies listed herein, I authorize
any attorney to appear in a court of record and confess judgment, without
process, against me, in favor of you, for any sum unpaid and due on this note,
together with costs of suit.

 

 

 




DATE OF
TRANSACTION

PRINCIPAL
ADVANCE

BORROWER'S
INITIALS
(not required)

PRINCIPAL
PAYMENTS

PRINCIPAL
BALANCE

INTEREST
RATE

INTEREST
PAYMENTS

INTEREST
PAID
THROUGH:

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

 

$

 

$

$

%

$

 

(page 2 of 2)





ATTACHED TO AND MADE A PART OF PROMISSORY NOTE DATED 02/25/2010 FOR

FFD FINANCIAL CORPORATION, LN#01-85-623334.




COVENANTS

FINANCIAL COVENANTS




[X] Receipt and Review of [   ] Monthly [   ] Quarterly [   ] Semi Annual [X]
Annual Financial Statement- within 30 days

[   ] Internal Financial Statement [   ] Complied [   ] Reviewed [   ] Audited

[   ] Annual Federal Corporate Tax Returns - Signed and Dated - All schedules
and K-1 are to be included within 15 days

[   ] Annual Federal Personal Tax Return- Signed and Dated- All Schedules and
K-1 are to be included within 15 days

[   ] Annual Personal Financial Statement - Signed and Dated - Due no later than
April 30 of each year

[   ] Debt Service Coverage Requirement : [   ] 1.30:1

[X] Minimum Tangible Net worth Requirement Capital ratio shall remain in excess
of 8%, and a minimum capital amount
     of $15,000,000.00.

NEGATIVE (RESTRICTIVE COVENANTS)

[   ] Prohibit the Payment of cash dividends, except for "S Corp" Tax Payment

[   ] Prohibit the repurchase, redemption or retirement of Capital Stock

[   ] Prohibit Loans or advances to insiders, subsidiaries or affiliates

[   ] Prohibit New Debt for borrowed money secured or unsecured or capitalized
lease without the express written consent
      of Home Loan Savings Bank

[   ] Leverage Ratio not to exceed

[   ] Prohibit Payments [   ] Principal [   ] Interest on Shareholder or Officer
Notes

[   ] No Capital Expenditure above the agreed amount of
$_______________________________ (Annually)

NON FINANCIAL CONVENANTS

[X] No sale of collateral without an agreement in value with the account officer
at Home Loan Savings Bank

[X] No Assets should be pledged without the express written consent of the
account officer at Home Loan Savings Bank

[X] Funds cannot be used for any personal or business activity outside the
normal course of business

[   ] Maintenance of Appraisals on certain Assets

REPORTING ITEMS

[   ] Annual Rent Roll date fiscal year end 12-31-XX and is due no later than
March 1

[   ] Accounts Receivable Aging  [   ] Quarterly due within 45 days

[   ] Accounts Payable Aging       [   ] Quarterly due within 45 days

[   ] Inventory Detail                    [   ] Quarterly [   ] Semi Annual [
  ] Annual due within 45 days

[   ] Annual List of Borrowers Debt




Borrowers: FFD Financial Corporation

 

Lender: The Home Loan Savings Bank

 

 

 

/s/ Trent B. Troyer

 

/s/ Thomas R. Conidi

Trent B. Troyer, President & CEO

 

Thomas R. Conidi, Executive Vice President

 

 

 

/s/ Robert R. Gerber

 

 

Robert R. Gerber, SR., Vice President & CFO

 

 

 

 

 









